Citation Nr: 1300674	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-30 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hypertension. 

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

B. Diliberto, Counsel



INTRODUCTION

The Veteran had active service from July 1970 to July 1972, with additional service in the Army Reserves and the Mississippi National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefit sought on appeal.

The Veteran's claim first came before the Board in January 2010, at which time it was remanded for further development.  In a June 2011 decision, the Board found that new and material evidence had not been received and did not reopen the claim.  

The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims.  In June 2012 the Court issued an order granted the parties' Joint Motion for Remand, vacating Board's decision and remanding the case to the Board for compliance with the Joint Motion.  

The reopened claim for service connection for hypertension is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

The Board has reviewed the appellant's physical claims file and also the electronic Virtual VA file.


FINDINGS OF FACT

1.  September 2004 and June 2005 rating decisions denied service connection for hypertension and the Veteran did not appeal those decisions. 

2.  The evidence received since the June 2005 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for hypertension and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The September 2004 and June 2005 rating decisions, which denied entitlement to service connection for hypertension, are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2012).

2.  The additional evidence presented since the June 2005 rating decision is new and material and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is attempted to reopen a previously denied claim of entitlement to service connection for hypertension.  The Veteran first claimed entitlement to service connection for hypertension in October 2003.  A September 2004 rating decision denied service connection, finding that there was no evidence to show that the Veteran's hypertension was manifested to a compensable degree during service or within the one year presumptive period following the Veteran's release from active service.  The Veteran did not appeal that rating decision.  Accordingly, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  A June 2005 rating decision confirmed and continued the denial.  The RO noted that there was no evidence to show a diagnosis of hypertension in service or evidence of hypertension manifest to a compensable degree within one year after separation from active military service.  The Veteran did not appeal that rating decision.  It too is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

In July 2006 the Veteran filed a claim reasserting entitlement to service connection for hypertension.  An April 2007 rating decision denied service connection, finding that new and material evidence had not been submitted.

The Veteran's claim first came before the Board in January 2010, at which time it was remanded for further development.  In June 2011 the Board denied the claim, finding that new and material evidence had not been submitted.  The Veteran appealed that decisions to the United States Court of Appeals for Veterans Claims.  In June 2012 the Court issued an order granted the parties' Joint Motion for Remand, vacating Board's decision and remanding the case to the Board for compliance with the Joint Motion.  

In the Joint Motion, the parties agreed that the Board did not adequately discuss the Veteran's lay statements that he submitted in support of his claim since June 2005 rating decision.  Those statements include a May 2008 assertion by the Veteran that he was told by medical personnel in service that he was borderline hypertensive, and that occurred prior to his discharge from service.  Moreover, in a March 2011 statement the Veteran stated that at the time of his discharge in July 1972 he was informed by a military doctor that he had some elevated blood pressure readings and that he was instructed to seem immediate medical care.  Finally, the Veteran stated that he was informed that he had elevated blood pressure readings during his 1976 enlistment physical for the Army National Guard and that he had elevated blood pressure readings at that time.  

A claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  When a Veteran seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is new and material.  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  

Material evidence could be some new evidence that may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision.  Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, then the claim must be reopened and the VA may then proceed to the merits of the claim on the basis of all the evidence of record.  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1990).  

If VA does not consider new and material evidence submitted within the one-year appeal period pursuant to 38 C.F.R. § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461 (2009).  When statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement, but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Buie v. Shinseki, 24 Vet. App. 242 (2011).  Similarly, when VA receives relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, the claim will be reconsidered notwithstanding the provisions of 38 C.F.R. § 3.156(a).  38 C.F.R. § 3.156(c) (2012).

On review, the Board has determined that the evidence obtained since the June 2005 rating decision is new and material.  Specifically, the Board notes that the Veteran's lay statements indicate the possibility that his hypertension may have been present in service or be otherwise related to his period of active service.  The lack of such evidence was the basis for the RO's prior denials.

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened.  To that extent only, the claim is allowed.


ORDER

New and material evidence having been submitted, the Veteran's claim of entitlement to service connection for hypertension is reopened.  To that extent only, the claim is allowed.


REMAND

Having been reopened, the Veteran's claim of entitlement to service connection for hypertension must be adjudicated on the merits.  However, the Board finds that additional development is necessary.

VA treatment records show that the Veteran is currently being treated for hypertension.  Unfortunately, the Veteran's service medical records are unavailable for review.  However, the Veteran has reported being told that he was borderline hypertension at this discharge from service.  The Board notes that the Veteran has not been afforded a VA examination in connection with this claim, and that the evidence of record is insufficient for the Board to render a decision.  

The Veteran is competent to testify as to the presence of observable events and symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  His statements and the accompanying medical evidence are sufficient to require VA to obtain a medical opinion.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  It is not sufficient, however, to grant the benefits sought as there is are outstanding questions about the nature of the hypertension and whether it may have either begun in service or is otherwise etiologically related to the Veteran's period of service.  Consequently, this matter must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records from the VA Medical Center in Jackson, Mississippi, for the period after January 2009.  

2.  Thereafter, schedule the Veteran for a VA examination to determine the approximate onset date and etiology of any current hypertension disability.  The examiner must review the claims file and must note that review in the report.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hypertension disability began in or was caused by the Veteran's military service.  A complete rationale for the opinion must be included in the report and an explanation of the principles involved would be of considerable assistance to the Board.  That rationale should explain the extent to which the opinion is based on medical principles and the extent to which it is based on the history provided by the Veteran.

3.  Then readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


